76 Ill.2d 426 (1979)
394 N.E.2d 1043
JOHN DAVID NORMAN, Petitioner,
v.
RICHARD ELROD, Sheriff, et al., Respondents.
No. 51521.
Supreme Court of Illinois.
Order entered March 21, 1979.
Rick Halprin, of Halprin, Halprin & Cantor, Ltd., of Chicago, for petitioner.
Bernard Carey, State's Attorney, of Chicago, for respondents.
Motion denied.
*427 PER CURIAM:
Petitioner seeks a writ of habeas corpus, claiming that he was incorrectly advised at the time of his plea of guilty that there would be no mandatory parole term following the expiration of his sentence. No claim is made that the trial court lacked jurisdiction over the subject matter or over defendant's person, and habeas corpus is not available. (Hughes v. Kiley (1977), 67 Ill.2d 261; Long v. Israel (1977), 56 Ill. App.3d 14.) The motion by petitioner for leave to file a petition for an original writ of habeas corpus is denied, without prejudice to the right of petitioner to file a post-conviction petition in the trial court.
Motion denied.